DETAILED ACTION
This first non-final action is in response to applicant’s original filing on 02/11/2020.  Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 02/11/2020 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
Claim 8 line 10 recites “cause the microphone acoustically receive” which should be corrected as “cause the microphone to acoustically receive”;
Claim 15 line 6 recites “cause a microphone acoustically receive” which should be corrected as “cause a microphone to acoustically receive”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The method of claim 4, wherein the demodulating comprises frequency demodulating the authentication message or amplitude demodulating the beacon message.”  This demodulating that is referred to in Claim 4 recites “acoustically demodulating the authentication message”, but Claim 5 recites that this demodulating comprises “demodulating the beacon message” which is an entirely different message.  It is indefinite as to how demodulating the authentication message comprises demodulating the beacon message.
Claim 12 recites “The access control device of claim 11, wherein the demodulating comprises frequency demodulating the authentication message or amplitude demodulating the beacon message.”  This demodulating that is referred to in Claim 11 recites “acoustically demodulate the authentication message”, but Claim 12 recites that this demodulating comprises “demodulating the beacon message” which is an entirely different message.  It is indefinite as to how demodulate the authentication message comprises demodulating the beacon message.
Claim 19 recites “The non-transitory computer readable medium of claim 18, wherein the demodulating comprises frequency demodulating the authentication message or amplitude demodulating the beacon message.”  This demodulating that is referred to in Claim 18 recites “acoustically demodulate the authentication message”, but Claim 19 recites that this demodulating comprises “demodulating the beacon message” which is an entirely different message.  It is indefinite as to how demodulate the authentication message comprises demodulating the beacon message.
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed.
Independent Claims 1, 8, and 15 recite allowable subject matter that is not taught by the prior art of record.
The prior art fails to teach individually or in combination at least the limitations listed below as recited in applicant’s independent Claims:
[Claim 1] “acoustically broadcasting a beacon message comprising the random string or pseudorandom string; acoustically receiving, in response to acoustically broadcasting the beacon message, an authentication message comprising a user identification and an authentication string… computing a verification string using the password and the random string or pseudorandom string… transmitting, in response to successfully verifying the authentication string in the authentication message, an unlocking message to the access controlled point to unlock the access controlled point”;
[Claim 8] “cause the speaker to acoustically broadcast a beacon message comprising the random string or pseudorandom string; cause the microphone acoustically receive, in response to acoustically broadcasting the beacon message, an authentication message comprising a user identification and an authentication string… compute a verification string using the password and the random string or pseudorandom string… transmit, in response to successfully verifying the authentication string in the authentication message, an unlocking message to an access controlled point to unlock the access controlled point”.
[Claim 15] “cause a speaker to acoustically broadcast a beacon message comprising the random string or pseudorandom string; cause a microphone acoustically receive, in response to acoustically broadcasting the beacon message, an authentication message comprising a user identification and an authentication string… compute a verification string using the password and the random string or pseudorandom string… transmit, in response to successfully verifying the authentication string in the authentication message, an unlocking message to an access controlled point to unlock the access controlled point”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kanevsky et al. (US 6529871 B1) is cited for comparing acoustic voice samples and scoring against a predetermined threshold value.
Gantman et al. (US 20040133789 A1) is cited for controlling access to a secure network by converting access codes into sound waves for authentication.
Le Devehat et al. (US 7992067 B1) is cited for detecting a valid data string contained in an acoustic signal transmitted by a device.
SAVTCHENKO et al. (US 20140068272 A1) is cited for authentication tokens that receive acoustic signals that are modulated with data input signals.
Link et al. (US 20190047511 A1) is cited for broadcasting request messages as ultrasonic signals including cryptographic information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.21.2022